717 S.E.2d 367 (2011)
STATE
v.
Bryant Lamont BOYD.
No. 354P11-1.
Supreme Court of North Carolina.
August 22, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Andrew Desimone, Assistant Appellate Defender, for Boyd, Bryant Lamont.
James R. Woodall, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of August 2011 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 22nd of August 2011."